Citation Nr: 1000122	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-07 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1967.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
prostate cancer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA medical records show diagnoses of prostate cancer dating 
back to 2002.  However, the Veteran's service records do not 
show service in Vietnam.  
In a statement received by the VA in December 2006, the 
Veteran stated that he had temporary duty in Vietnam in 1965 
and combat pay records had still not been received.  In 
November 2006, the National Personnel Records Center (NPRC) 
stated that the Defense Finance and Accounting Service (DFAS) 
maintains finance records and jurisdiction over pay related 
matter.  NPRC stated that it had referred the VA inquiry to 
DFAS for combat pay records.  The claims file does not show 
that the VA has received a response from DFAS or received 
combat pay records.  VA has an affirmative duty to obtain the 
evidence it reasonably can that is necessary to substantiate 
the claim.  This duty extends to government records, such as 
military, labor, and social security records.  Skoczen v. 
Shinseki, 564 F.3d 1319 (Fed. Cir. 2009).  For these reasons, 
the Board finds that this case should be remanded for further 
development.

While the claim is in remand status, the RO should also 
request records from any appropriate government record 
depository for unit records, to include morning reports, 
showing that the Veteran performed temporary duty in Vietnam 
beginning in 1965.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Defense 
Finance and Accounting Service (DFAC) to 
inquire as to whether the VA request for 
combat pay records had been received and 
request that combat pay records be 
forward to the VA.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  The RO/AMC should request unit 
records, to include morning reports, from 
any appropriate government record 
depository, showing that the Veteran 
performed temporary duty in Vietnam 
beginning in 1965.  All documentation 
received pursuant to this request must be 
added to the claims file.  If no such 
documentation is available, this should 
be noted in the claims file.

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
	
	

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


